ORDER

Tawny R. Gabriele, through counsel, appeals a district court judgment that affirmed the Commissioner’s denial of her application for social security disability benefits. The parties have expressly waived oral argument pursuant to Rule 34(j)(3), Rules of the Sixth Circuit, and we agree that oral argument is not necessary. Fed. R.App. P. 34(a).
Upon review, we conclude that the district court did not err in granting judgment in favor of the Commissioner. Judicial review of the Commissioner’s decision is limited to determining whether the Commissioner’s findings are supported by substantial evidence and whether the proper legal standards were employed. Garcia v. Sec’y of Health & Human Servs., 46 F.3d 552, 555 (6th Cir.1995). No basis for reversal may be gleaned from a review of the briefs, the administrative record, or the district court’s statement of reasons.
Accordingly, we affirm for the reasons stated on the record by the district court.